DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 04/21/2021 has been acknowledged. Claims 1, 3-15 are currently pending and have been considered below. Claim 1 and 13 are independent claim. Claim 1 and 13 have been amended. Claim 2 is cancelled.

Priority
The application is a section 371 national stage application of International Application No. PCT/KR2018/006854 filed on 06/18/2018. PCT/KR2018/006854 has priority of PRO 62521383 filed on 06/17/2017. The application also claims the foreign priority of KR10-2018-0069701 filed on 06/18/2018.

Remarks and Response
Applicant’s arguments filed in the amendments on 04/21/2021 have been fully considered but they are not persuasive. The reasons set forth below.

Response to Arguments
On pages 6 of the remarks, applicant argued that Sharma does not disclose a CU-CP generates a user plane security key for a CU-UP based on a selected encryption algorithm as described in claim 1. 
The macro base station 5-1 uses the security information to derive appropriate security keys for enciphering/deciphering the control signaling for each mobile communication device 3-2, 3-3 that is located in either of the pico cells 10-2, 10-3. 
Moreover, ¶[0086], Each mobile communication device 3-2, 3-3 communicating via a pico cell 10-2, 10-3 is also provided with an indication that the C-plane and U-plane are split between the macro and pico base stations. This beneficially helps to ensure that the mobile communication device 3-2, 3-3 can keep track of which base station 5 is responsible for the C-plane and which base station 5 is responsible for U-plane. Accordingly, the mobile communication device 3-2, 3-3 is able to derive the keys for enciphering or deciphering (encrypting/decrypting) the respective U-plane data (and for any integrity protection in the U-plane) correctly even though the base station handling U-plane communication is different to the base station providing C-plane communication.
UPenc is a key used for the protection of U-Plane traffic with a particular encryption algorithm. This key is derived by the mobile communication device 3 and macro base station 5-1 from KeNB, as well as an identifier for the encryption algorithm using a KDF with inputs. Here we need to understand the discussion of ¶[0079]- ¶[0080], where it is mentioned that U-plane and C-plane is split between macro base station 5-1 and the pico base station 5-2 or 5-3. But in the case of U-plane/C-plane split between pico and macro base stations, however, KUPenc is obtained at the pico base station 5-2, 5-3 for use in the protection of U-Plane traffic with a particular encryption algorithm. 
Thus from the above discussion it is clear that Sharma discusses the C-plane generates KUPenc for the U-plane based on a selected encryption algorithm.

For the entire above reasons examiner maintains the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (International Publication No. WO 2018/009340 A1) in view of Sharma (US Patent Application Publication No. US 2015/0365822 A1). 

Regarding Claim 1, Yang discloses a method for security handling in a wireless communication system, the 5method comprising: 
transmitting, by the CU-CP to the CU-UP via E1 interface, a first message including the user plane security key for the CU-UP to request setup of a bearer within the CU-UP (Yang, ¶[0057], Fig-4 shows messages conveyed using E1. Radio bearer configure message from CU-CP to CU-UP includes UE identity, RLC configure, DRB configure, MAC contention resolution identity used for message. ¶[0155], performing by the CU-CP a RRC connection setup that passes through the CU-UP. Processing by the CU-CP a RRC connection complete message and attach request message. ¶[0062], an RB configure message then travels from CU-CP to CU-UP. An RRC connection setup message is then passed from CU-CP through CU-UP); and

wherein the CU-CP and the CU-UP are separated within a single base station (Yang, ¶[0021], functions of base station (BS) are separated into a central unit control plane (CU-CP) for control plane functions, central unit user plane (CU-UP) for user plane functions and a distribution unit (DU) for user equipment communication functions. For example, the control plane (CP) of a base station is split, centralizing part of the CP in a Central Unit (CU). ¶[0030], an E1 interface connects CU-CP and CU-UP. ¶[0035], E1 conveys messages between CU-CP and CU-UP to configure the encapsulation/decapsulation of packets),
10wherein the CU-CP is a logical node constituting the single base station that hosts a radio resource control (RRC) protocol and a packet data convergence protocol (PDCP)-C protocol (Yang, ¶[0030], an F1 control plane (F1-C) interface also known as NGy interface shown as 
wherein the CU-UP is a logical node constituting the single base station that hosts a PDCP-U protocol (Yang, ¶[0030], an F1 control plane (F1-C) interface also known as NGy interface shown as element 112 in Fig-1, which connects DU and CU-CP. F1 user plane (F1-U) sometimes called an NGZ interface shown as element 114 in Fig-1 connects DU and CU-UP. CU-UP and CU-CP may be referred to New Radio NodeB. ¶[0031], RRC data and NG-AP interface data will be processed at CU-CP. ¶[0032], CU-UP includes PDCP. ¶[0038], F1-U 114 may transfer PDCP protocol data units between DU and CU-UP).
wherein the CU-CP and the CU-UP are connected via El 15interface (Yang, ¶[0057], Fig-4 shows messages conveyed using E1. Radio bearer configure message from CU-CP to CU-UP includes UE identity, RLC configure, DRB configure, MAC contention resolution identity used for message. ¶[0155], performing by the CU-CP a RRC connection setup that passes through the CU-UP. Processing by the CU-CP a RRC connection complete message and attach request message. ¶[0062], an 
Yang does not appear to disclose the following limitation that Sharma discloses: 
selecting, by a central unit (CU)-control plane (CP), an encryption algorithm (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-Plane traffic with a particular encryption algorithm. ¶[0120], in order to cipher/decipher user plane data a ciphering function is used with input Kupenc);
generating, by the CU-CP, a user plane security key for a CU-user plane (UP) based on the selected encryption algorithm (Sharma, ¶[0079]- ¶[0080], the macro base station 5-1 provides control signal 13-1 in a control plane to mobile communication devices that are located in the macro cell 10-1. In the case of pico cells 10-2 and 10-3, the provision of U-plane and the C-plane is split between the macro base station 5-1 and the pico base station 5-2 or 5-3 that operates the pico cell 10-2, 10-3. ¶[0083], security information requires for encrypting/decrypting the C-plane data for each pico cell 10-2,10-3 is provided The macro base station 5-1 uses the security information to derive appropriate security keys for enciphering/deciphering the control signaling for each mobile communication device 3-2, 3-3 that is located in either of the pico cells 10-2, 10-3. Moreover, ¶[0086], Each mobile communication device 3-2, 3-3 communicating via a pico cell 10-2, 10-3 is also provided with an indication that the C-plane and U-plane are split between the macro and pico base stations. This beneficially helps to ensure that the mobile communication device 3-2, 3-3 can keep track of which base station 5 is responsible for the C-plane and which base station 5 is responsible for U-plane. Accordingly, the mobile communication device 3-2, 3-3 is able to derive the keys for enciphering or deciphering (encrypting/decrypting) the respective U-plane data (and for any integrity protection in the U-plane) correctly even though the base station handling U-plane communication is different to the base station providing C-plane communication. Sharma, ¶[0101], KUPenc is a key used for the protection of U-Plane traffic with a particular encryption algorithm. This key is derived by the mobile communication device 3 and macro base station 5-1 from KeNB, as well as an identifier for the encryption algorithm using a KDF with inputs. Here we need to understand the discussion of ¶[0079]- ¶[0080], where it is mentioned that U-plane and C-plane is split between macro base station 5-1 and the pico base station 5-2 or 5-3. But in the case of U-plane/C-plane split between pico and macro base stations, however, KUPenc is obtained at the pico base station 5-2,5-3 for use in the protection of U-Plane traffic with a particular encryption algorithm); 


 Regarding claim 3, Yang in view of Sharma discloses the method of claim 1, further comprising generating a security key (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-Plane traffic with a particular encryption algorithm. ¶[0120], in order to cipher/decipher user plane data a ciphering function is used with input Kupenc).

Regarding claim 4, Yang in view of Sharma discloses the method of claim 3, wherein the user plane security key for the CU-UP is 20generated based on the security key and the encryption algorithm (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-Plane traffic with a particular encryption algorithm. ¶[0120], in order to cipher/decipher user plane data a ciphering function is used with input Kupenc).

Regarding claim 5, Yang in view of Sharma discloses the method of claim 4, wherein the user plane security key for the CU-UP is derived by using the security key and the encryption algorithm as inputs of a key derivation function (KDF) function (Sharma, ¶[0090], key derivation function (KDF) is used to derive the security keys. ¶[0101], Kupenc is a key used for the protection of U-Plane traffic with a particular encryption algorithm. This key is derived from KeNM as well as an identifier for the encryption algorithm using a KDF).

Regarding claim 6, Yang in view of Sharma discloses the method of claim 3, wherein the security key is only used by the CU-UP or is used by the CU-UP 

Regarding claim 7, Yang in view of Sharma discloses the method of claim 1, wherein the encryption algorithm is only used by the CU- 30UP or is used by the CU-UP and the CU-CP (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-Plane traffic with a particular encryption algorithm. ¶[0120], in order to cipher/decipher user plane data a ciphering function is used with input Kupenc). 

Regarding Claim 8, Yang in view of Sharma discloses the method of claim 3, wherein the encryption algorithm is selected based on a security related capability of a user equipment (UE) (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-Plane traffic with a particular encryption algorithm. ¶[0120], in order to cipher/decipher user plane data a ciphering function is used with input Kupenc).

Regarding Claim 9, Yang in view of Sharma discloses the method of claim 8, wherein the security related capability of the UE is all 5encryption algorithms supported by the UE (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is 

Regarding claim 10, Yang in view of Sharma discloses the method of claim 1, further comprising receiving a PDCP count wrap-around indication from the CU-UP (Sharma, ¶[0009], key refresh is typically required when the packet data convergence protocol counter which is used as a ciphering input reaches its limit and wraps around or rolls over back to its starting value. ¶[0010], PDCP count is maintained in the U-plane. ¶[0121], 32-bit PDCP count is maintained in the PDCP layer).

Regarding Claim 11, Yang in view of Sharma discloses the method of claim 3, further comprising: 
updating the encryption algorithm (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-
updating the user plane security key for the CU-UP based on the updated encryption algorithm (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the pico base station for use in the protection of U-Plane traffic with a particular encryption algorithm. ¶[0120], in order to cipher/decipher user plane data a ciphering function is used with input Kupenc); and 
transmitting the updated user plane security key for the CU-UP to the CU-UP (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and macro base station, Kupenc is obtained at the 

Regarding claim 13, Yang discloses a method for security handling 20in a wireless communication system, the method comprising: 
receiving, by a central unit (CU)-user plane (UP) from a CU-control plane (CP) via E1 interface, a first message including the user plane security key for the CU-UP to request setup of a bearer within the CU-UP (Yang, ¶[0057], Fig-4 shows messages conveyed using E1. Radio bearer configure message from CU-CP to CU-UP includes UE identity, RLC configure, DRB configure, MAC contention resolution identity used for message. ¶[0155], performing by the CU-CP a RRC connection setup that passes through the CU-UP. Processing by the CU-CP a RRC connection complete message and attach request message. ¶[0062], an RB configure message then travels from CU-CP to CU-UP. An RRC connection setup message is then passed from CU-CP through CU-UP); and
transmitting, by the CU-UP to the CU-CP via the E1 interface, a second message in response to the first message to confirm the setup of the bearer (Yang, ¶[0057], Fig-4 shows messages conveyed using E1. Radio bearer configure message from CU-CP to CU-UP includes UE identity, RLC configure, DRB configure, MAC contention resolution 
wherein the CU-UP and the CU-CP are separated within a single base station (Yang, ¶[0021], functions of base station (BS) are separated into a central unit control plane (CU-CP) for control plane functions, central unit user plane (CU-UP) for user plane functions and a distribution unit (DU) for user equipment communication functions. For example, the control plane (CP) of a base station is split, centralizing part of the CP in a Central Unit (CU). ¶[0030], an E1 interface connects CU-CP and CU-UP. ¶[0035], E1 conveys messages between CU-CP and CU-UP to configure the encapsulation/decapsulation of packets),
wherein the CU-CP is a logical node constituting the single base station that hosts a radio resource 25control (RRC) protocol and a packet data convergence protocol (PDCP)-C protocol (Yang, ¶[0030], an F1 control plane (F1-C) interface also known as NGy interface shown as element 112 in Fig-1, which connects DU and CU-CP. F1 user plane (F1-U) sometimes called an NGZ interface shown as element 114 in Fig-1 connects DU and CU-UP. CU-UP and CU-CP may be referred to New Radio NodeB. ¶[0031], RRC data and NG-AP interface data will be 
wherein the CU-UP is a logical node constituting the single base station that hosts a PDCP-U protocol (Yang, ¶[0030], an F1 control plane (F1-C) interface also known as NGy interface shown as element 112 in Fig-1, which connects DU and CU-CP. F1 user plane (F1-U) sometimes called an NGZ interface shown as element 114 in Fig-1 connects DU and CU-UP. CU-UP and CU-CP may be referred to New Radio NodeB. ¶[0031], RRC data and NG-AP interface data will be processed at CU-CP. ¶[0032], CU-UP includes PDCP. ¶[0038], F1-U 114 may transfer PDCP protocol data units between DU and CU-UP).
wherein the CU-CP and the CU-UP are connected via El 15interface (Yang, ¶[0057], Fig-4 shows messages conveyed using E1. Radio bearer configure message from CU-CP to CU-UP includes UE identity, RLC configure, DRB configure, MAC contention resolution identity used for message. ¶[0155], performing by the CU-CP a RRC connection setup that passes through the CU-UP. Processing by the CU-CP a RRC connection complete message and attach request message. ¶[0062], an RB configure message then travels from CU-CP to CU-UP. An RRC connection setup message is then passed from CU-CP through CU-UP).

Yang does not appear to disclose the following limitation that Sharma discloses:
receiving, by a central unit (CU)-user plane (UP) from a CU-control plane (CP) via E1 interface, a first message including the user plane security key and an encryption algorithm for the CU-UP (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane split between pico and 
applying, by the CU-UP, the received user plane security key to the setup of the bearer (Sharma, ¶[0016], user plane security parameter may comprise a security key, Kupenc for ciphering and deciphering user plane communication. ¶[0086], C-plane and U-plane are split between the macro and pico base stations. ¶[0101], Kupenc is a key used for protection of U-plane traffic with a particular encryption algorithm. This key is derived by the macro base station. In the case of U-plane/C-plane 
Yang in view of Sharma are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “mechanism for providing secure simultaneous transmission and reception across multiple nodes from user equipment”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yang in view of Sharma to include the idea of authenticating devices by forming a network. The modification will ensure configuring and using local network devices with higher security and lower latency.

Regarding Claim 14, Yang in view of Sharma discloses the method of claim 1, wherein the first message is a bearer context setup request message (Yang, ¶[0057], Fig-4 shows messages conveyed using E1. Radio bearer configure message from CU-CP to CU-UP includes UE identity, RLC configure, DRB configure, MAC contention resolution identity used for message. ¶[0155], performing by the CU-CP a RRC connection setup that passes through the CU-UP. Processing by the CU-CP a RRC connection complete message and attach request message). 

Regarding Claim 15, Yang in view of Sharma discloses the method of claim 1, wherein the second message is a bearer context setup response message (Yang, ¶[0156], performing by the CU-CP a UE context setup of the CU-UP. The method further includes performing an RRC connection reconfiguration and attach accept procedure between CU-CP as passed through the CU-UP, generating by CU-UP a context setup response. ¶[0157], first interface between DU and CU-CP is F1-C interface, a second interface between the DU and the CU-UP is an F1-U interface and a third interface between the CU-UP and the CU-CP is an E1 interface). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (International Publication No. WO 2018/009340 A1) in view of Sharma (US Patent Application Publication No. US 2015/0365822 A1) and in further view of “Ericsson: Separation of CP and UP” by 3GPP TSG RAN West Palm Beach Florida hereinafter Ericsson. 

Regarding Claim 12, Yang in view of Sharma does not disclose the following limitation that Ericsson teaches: 
the method of claim 1, wherein the CU-UP hosts a service data adaptation protocol (SDAP) protocol (Ericsson, page 1, ¶[0001], Introduction, for the disaggregated gNB deployment, we discuss the benefits of the separation of CU-CP and CU-UP. ¶[0002], Discussion, 
Yang in view of Sharma and Ericsson are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “mechanism for providing secure simultaneous transmission and reception across multiple nodes from user equipment”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Yang in view of Sharma and Ericsson to include the idea of authenticating devices by forming a network. The modification will ensure configuring and using local network devices with higher security and lower latency.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WASIKA NIPA/           Primary Examiner, Art Unit 2433